[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
By his amended petition in both cases, petitioner seeks a writ of habeas corpus. Since the allegations of both amended petitions are identical and the relief sought is the same, the petitions were consolidated for trial.
From the evidence, the following facts are found:
Petitioner is a sentenced prisoner confined to the custody of the Commissioner of Correction since January 27, 1997. He is scheduled for release in early October, 1999.
In December, 1997, petitioner was diagnosed as having a left inguinal hernia, reducible, non-incarcerated. He was prescribed Tylenol for pain, and later a stool softener was also prescribed. He was ordered not to engage in any lifting. Because of his medical condition, petitioner cannot engage in work or exercise. He suffers pain and discomfort as a result of his condition.
By his amended petition, petitioner seeks surgical repair of the hernia.
In January, 1998, a Utilization Review Committee denied the surgery requested and recommended conservative management, but that the question should be resubmitted in the event of any adverse clinical change.
Petitioner's condition is not uncommon as the treatment ordered was standard and not inappropriate.
In July, 1999, a clinical change occurred and difficulty reducing the hernia was experienced. Petitioner was referred for consultation at the University of Connecticut Health Center where surgical repair was recommended. At that time, however, the hernia was again reducible. The recommendation was for conservative treatment and elective repair.
Petitioner's condition does not require emergency surgery and would receive a low priority for such treatment.
Due to the petitioner's release date there would be insufficient time for the Department of Correction to provide the necessary care which surgery would involve. This would include not only scheduling the surgery, but also post-operative recuperation and follow up. CT Page 13113
The main concern of petitioner is seeking relief of the court in his fear of being released with a disability which will make it difficult for him to maintain himself in the community. In view of his scheduled release date, it is recommended that petitioner seek the assistance of his prison counselor to put him in contact with a community agency which could provide the medical service which petitioner desires.
Accordingly, the petition for a writ of habeas corpus is denied.
Joseph J. Purtill Judge Trial Referee